388 U.S. 456 (1967)
LANDAU
v.
FORDING, CHIEF OF POLICE, ET AL.
No. 1164.
Supreme Court of United States.
Decided June 12, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF APPEAL OF CALIFORNIA, FIRST APPELLATE DISTRICT.
Marshall W. Krause for petitioner.
Robert T. Anderson and Robert P. Berkman for respondents.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment of the Court of Appeal of California, First Appellate District, is affirmed.
MR. JUSTICE BLACK, MR. JUSTICE DOUGLAS, MR. JUSTICE STEWART, and MR. JUSTICE FORTAS would grant the petition and reverse.